                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR18-0086-JCC
10                              Plaintiff,                    ORDER
11          v.

12   THANH CONG PHAN,

13                              Defendant.
14

15          This matter comes before the Court on the Government’s motion to seal (Dkt. No. 52) its
16   response to Defendant’s competency evaluation (Dkt. No. 53).
17          “There is a strong presumption of public access to the court’s files.” W.D. Wash. Local
18   Civ. R. 5(g). To overcome this presumption, there must be a “compelling reason” for sealing
19   sufficient to outweigh the public’s interest in disclosure. Ctr. for Auto Safety v. Chrysler Grp.,
20   LLC, 809 F.3d 1092, 1101 (9th Cir. 2016) (applying the “compelling reason” test to motions to
21   seal documents that are “more than tangentially related to the merits of a case”). The
22   Government seeks to maintain under seal its response to Defendant’s competency evaluation.
23   (Dkt. Nos. 52, 53.) The competency evaluation, and the Government’s response to it, contain
24   highly personal and sensitive information about Defendant, in which the public has minimal
25   interest. (Dkt. Nos. 53, 54-3.) On this basis, the Court finds a compelling reason to seal the
26   Government’s response that outweighs the public’s interest in disclosure.


     ORDER
     CR18-0086-JCC
     PAGE - 1
 1         For the foregoing reasons, the Government’s motion to seal (Dkt. No. 52) is GRANTED.

 2   The Clerk is DIRECTED to maintain Docket Number 53 under seal.

 3         DATED this 30th day of July 2019.




                                                     A
 4

 5

 6
                                                     John C. Coughenour
 7                                                   UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0086-JCC
     PAGE - 2
